2 F.3d 335
Jeffrey ANTOINE, Plaintiff-Appellant-Cross-Appellee,v.BYERS & ANDERSON, INC.;  Shanna Ruggenberg,Defendants-Appellees-Cross-Appellants.
Nos. 90-35293, 90-35362 and 90-35363.
United States Court of Appeals,Ninth Circuit.
Aug. 30, 1993.As Amended Sept. 27, 1993.

On Remand from the United States Supreme Court.
Before:  WRIGHT, FARRIS, and TROTT, Circuit Judges.


1
The judgment of this court, 950 F.2d 1471, having been reversed by the Supreme Court, this case is hereby remanded to the district court for further proceedings consistent with the opinion of the Supreme Court in Antoine v. Byers & Anderson, Inc., --- U.S. ----, 113 S. Ct. 2167, 124 L. Ed. 2d 391 (1993).  Under the circumstances, the matters raised in the cross-appeals are deemed not ripe for appellate review.


2
REMANDED.